FILED
                            NOT FOR PUBLICATION                               MAY 12 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ANNA AKOPIAN, AKA Anoush                         No. 12-70640
Patrikian,
                                                 Agency No. A095-716-867
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 6, 2015**
                               Pasadena, California

Before: FISHER, BEA, and FRIEDLAND, Circuit Judges.

      Anna Akopian, a native of the former Soviet Union and citizen of Georgia,

petitions for review of the Board of Immigration Appeals’ order dismissing her

appeal from an Immigration Judge’s decision denying her applications for asylum,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Cortez–Pineda v. Holder, 610 F.3d 1118, 1124 (9th

Cir. 2010), and we deny the petition.

      Substantial evidence supports the agency’s finding that the treatment

Akopian endured did not rise to the level of persecution. See Hoxha v. Ashcroft,

319 F.3d 1179, 1182 (9th Cir. 2003). Substantial evidence also supports the

agency’s finding that Petitioner failed to demonstrate a well-founded fear of future

persecution, because her fear is not objectively reasonable. See Castro-Martinez v.

Holder, 674 F.3d 1073, 1082 (9th Cir. 2011). Thus, Petitioner has not established

eligibility for asylum. Because Petitioner failed to establish eligibility for asylum,

it necessarily follows that she failed to meet the more stringent standard for

withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.

2006).

      Finally, substantial evidence supports the denial of Petitioner’s CAT claim,

because she has not shown that it is more likely than not she will be tortured by or

with the consent or acquiescence of the government of Georgia if she is returned

there. See Zheng v. Holder, 644 F.3d 829, 835 (9th Cir. 2011).

      PETITION DENIED.


                                          -2-